Citation Nr: 0715844	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Newark, New Jersey, denying the claim to reopen 
the issue of entitlement to service connection for a back 
disorder.

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).

In August 2006, the Board remanded this appeal for further 
evidentiary development.  In particular the Board noted that 
the RO in its July 2004 decision and November 2004 statement 
of the case, failed to reference a March 1952 rating 
decision. This decision reopened the previously denied 
January 1946 claim for service connection for a back 
disorder, and denied service connection on the merits.

In a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision, here the March 1952 rating decision.

The Board notes that the RO in a November 2006 letter as well 
as in its January 2007 rating decision failed to address the 
August 2006 remand directions concerning the 1952 rating 
decision.  As such, another remand is required for compliance 
with the Board's directions. Stegall v. West, 11 Vet. App. 
271 (1998). 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.

REMAND

Entitlement to service connection for a back disorder was 
previously denied by the RO on several prior occasions with 
the most recent denial being issued in March 1952.  This 
decision is final in light of the absence of a perfected 
appeal. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006). Thus, 
regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that March 1952 final decision. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

As noted in the introduction, a review of the July 2004 
rating decision at issue, as well as the November 2004 
statement of the case, reveals no reference to the March 1952 
rating decision. The impact of this Barnett error is 
magnified in light of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002) is to provide claimants a meaningful 
opportunity to participate in the adjudication of claims. 
Hence, in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision, here the March 1952 rating decision; not the 
January 1946 decision referred to by the RO in the referenced 
decision and statement of the case.

Moreover, while the veteran was provided notice of the need 
to submit new and material evidence, and while he was 
provided notice of the appropriate legal definition of new 
and material evidence, a generic notice of this type is not 
sufficient under Kent. Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. § 
5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial." Kent.  In this case, there is no evidence 
that the RO reviewed the bases for the denial in the prior 
March 1952 decision and then provided the veteran a 
specifically tailored notice which addressed that March 1952 
decision. Accordingly, further development is required.

Therefore, this case is REMANDED for the following actions:

1.  Pursuant to Kent, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the March 
1952 rating decision. The RO must also, 
in light of Dingess, provide notice how a 
disability rating and an effective date 
for the claim on appeal would be 
assigned.

2. The RO should inform the veteran and 
his representative that the current 
record is generally devoid of medical 
nexus evidence showing a relationship 
between a back disability and military 
service. The RO should invite the 
claimant and his representative to 
identify the location of any pertinent, 
not previously submitted medical records 
and provide VA with the necessary 
authorizations to associate this 
information with the record. The 
appellant may, of course, offer medical 
opinion evidence which concludes, with 
supporting reasons and bases that his 
military service either caused or 
aggravated his back disability, or that 
arthritis was compensably disabling 
within one year of his November 1945 
separation from active duty.

3.  If, and only if, new and material 
evidence is submitted, the veteran should 
be afforded a VA orthopedic examination.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination. All indicated tests 
and studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail. Thereafter, the physician is to 
provide answers to the following 
questions: Is it at least as likely as 
not (i.e., is there a 50/50 chance) that 
a back disability was incurred in or 
aggravated by military service? If the 
veteran's diagnosis includes arthritis, 
verified by X-ray, is it at least as 
likely as not that arthritis was 
compensably disabling within the first 
year following the veteran's separation 
from active duty in 1945? A complete 
rationale explaining the reasons for any 
proffered opinion should be provided.

4. The RO should then readjudicate the 
issue on appeal. If the benefit sought on 
appeal is not granted, the RO must issue 
a supplemental statement of the case 
(SSOC), which should address all evidence 
received in the claims file since the 
March 1952 rating decision, and provide 
the veteran an opportunity to respond. 
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




